DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is responsive to the Amendment filed 11/06/2020.

Allowable Subject Matter
Claims 1-3, 5-14 and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 12, and 20, when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fails to clearly teach or fairly suggest the features “identify one or more search results that are not relevant to a search query in response to a user selecting at least one of the search results that is not relevant to the search query, the one or more search results received in response to performing the search query using one or more search keywords and determine one or more exclusion characteristics of the one or more search results that are identified as not being relevant to the search query in response to a user selecting a search result to exclude” with the combination of following limitations:
present a visual indication within the search results of one or more other search results that are not relevant to the search query that have similar exclusion characteristics as the selected search result to exclude, the visual indication presented for each of the one or more other search results that are not relevant to the search query; and 
update the one or more search results based on the one or more exclusion characteristics of the non-relevant search results such that search results that comprise the one or more exclusion characteristics are excluded from the search results.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harris, US Pub. 2016/0246476, discloses a system for user abandonment verification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TUANKHANH D PHAN/               Examiner, Art Unit 2154